Supreme Court of Florida
                             ____________

                           No. SC19-1879
                            ____________

                        THE FLORIDA BAR,
                          Complainant,

                                  v.

                          BRYON R. AVEN,
                            Respondent.

                            May 27, 2021

PER CURIAM.

     We have for review a referee’s report recommending that Bryon

R. Aven be found guilty of professional misconduct and

reprimanded. We have jurisdiction. See art. V, § 15, Fla. Const.

     The Florida Bar (Bar) filed a complaint on November 6, 2019,

alleging that Respondent, Bryon R. Aven, violated numerous Rules

Regulating the Florida Bar (Bar Rules) and several sections of

Canon 7 of the Florida Code of Judicial Conduct, which also

constituted violations of the Bar Rules, in the course of his

unsuccessful campaign for Marion County Court Judge in the
August 2018 primary election. We appointed a referee for further

proceedings pursuant to the Bar Rules.

     The Bar’s complaint pertained to Respondent’s conduct in

running for Marion County Judge against incumbent Judge Robert

E. Landt in the August 28, 2018, primary election. Specifically, it

was alleged that Respondent attempted to impugn Judge Landt’s

integrity, citing his record in criminal cases presided over, while

repeatedly implying that Respondent was biased in favor of state

prosecutors and law enforcement. Based upon this misconduct,

the referee recommended that Respondent be found guilty of

violating Bar Rules 3-4.3 (Misconduct and Minor Misconduct); 4-

8.2(a) (Judicial and Legal Officials; Impugning Qualifications and

Integrity of Judges or Other Officers); and 4-8.2(b) (Candidates for

Judicial Office; Code of Judicial Conduct Applies); and Canon 7 of

the Code of Judicial Conduct (A Judge or Candidate for Judicial

Office Shall Refrain From Inappropriate Political Activity),

specifically, Canon 7A(3)(a) (candidate for judicial office shall be

faithful to the law, maintain professional competence, and not be

swayed by partisan interests, public clamor, or fear of criticism);

7A(3)(b) (candidate for judicial office shall maintain the dignity


                                  -2-
appropriate to judicial office and act in a manner consistent with

impartiality, integrity, and independence of the judiciary); 7A(3)(e)(i)

(candidate for judicial office shall not, with respect to parties or

classes of parties, cases, controversies, or issues that are likely to

come before the court, make pledges, promises, or commitments

that are inconsistent with impartial performance of adjudicative

duties of office); and 7A(3)(e)(ii) (candidate for judicial office shall

not knowingly misrepresent the identity, qualifications, present

position or other fact concerning candidate or opponent).

     Upon review of the Stipulation of Facts and Consent Judgment

as to Discipline to be Imposed, we conclude that the referee’s

findings in the Report of Referee Accepting Consent Judgment are

sufficient under the applicable rules to support the

recommendations. See Fla. Bar v. Shoureas, 913 So. 2d 554, 557-

58 (Fla. 2005). Further, the referee recommended that Respondent

receive a reprimand. In reviewing a referee’s recommended

discipline, this Court’s scope of review is broader than that afforded

to the referee’s findings of fact because, ultimately, it is the Court’s

responsibility to order the appropriate sanction. See Fla. Bar v.

Anderson, 538 So. 2d 852, 854 (Fla. 1989); see also art. V, § 15,


                                   -3-
Fla. Const. In this case, we approve the referee’s recommendation

as reasonable and supported by existing case law. See Fla. Bar v.

Temmer, 753 So. 2d 555, 558 (Fla. 1999).

     However, we write to place future candidates for judicial office

on notice that this Court takes misrepresentations that cast a

sitting judge in a false light seriously because of their potential to

undermine confidence in the rule of law. With respect to

candidates who have won judicial elections using similar

misrepresentations, and related campaign-related misconduct, we

have removed the newly elected judges from office. See, e.g., In re

Santino, 257 So. 3d 25 (Fla. 2018); In re Renke, 933 So. 2d 482 (Fla.

2006); In re McMillan, 797 So. 2d 560 (Fla. 2001). Accordingly, in

the future, similar misconduct presented in the posture of this type

of case should be expected to result in a more severe sanction,

including suspension.

     Based upon our review of the referee’s report, the stipulation

of facts, and the consent judgment, we hereby reprimand Bryon R.

Aven, which reprimand shall be published in the Southern Reporter.

Judgment is entered for The Florida Bar, 651 East Jefferson Street,

Tallahassee, Florida 32399-2300, for recovery of costs from Bryon


                                  -4-
R. Aven in the amount of $3673.66, for which sum let execution

issue.

     It is so ordered.

LAWSON, COURIEL, and GROSSHANS, JJ., concur.
POLSTON and MUÑIZ, JJ., concur in result.
CANADY, C.J., dissents with an opinion.
LABARGA, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

CANADY, C.J., dissenting.

     Because I conclude that a reprimand is an insufficient

sanction for Respondent’s misconduct, I would reject the

stipulation. In my view—based on the stipulated facts—a

nonrehabilitative suspension would be appropriate in this case.

LABARGA, J., dissenting.

     I concur with the majority that the referee’s findings are

sufficient to support Respondent’s culpability for violating

numerous Rules Regulating the Florida Bar and several sections of

Canon 7 of the Code of Judicial Conduct. However, I disagree with

the majority that the referee’s recommended discipline—a public

reprimand via publication of the majority opinion—is an adequate




                                 -5-
sanction for Respondent’s egregious conduct during a judicial

campaign. I therefore respectfully dissent.

     As noted by the majority, The Florida Bar filed a complaint

alleging that Respondent violated numerous Rules Regulating the

Florida Bar and several sections of Canon 7 of the Florida Code of

Judicial Conduct in the course of his unsuccessful campaign for a

seat on the Marion County Court. The referee conducted a final

hearing on August 11, 2020, and September 2, 2020. However, on

October 6, 2020, prior to the sanctions hearing, the parties entered

into a consent judgment which recommended a public reprimand

as the discipline to be imposed. Thereafter, the referee filed his

Report of Referee Accepting Consent Judgment (report) accepting

the parties’ stipulation and recommended sanction.

     The stipulated facts contained in the report revealed that

Respondent ran for Marion County Judge in the August 28, 2018,

primary election against incumbent Judge Robert E. Landt. During

the campaign, Respondent maintained pages on various social

media platforms, hosted a campaign website, and appeared at

public forums. According to the referee, “Although the campaign

website was hosted by a campaign committee, respondent


                                 -6-
acknowledged and understood that he was aware of all postings on

the site, approved the format and the text, and accepted the

premise that it was his responsibility to assure that the context and

the messaging were ethically proper and within the rules.”

     During the course of his judicial campaign, Respondent made

the following statements on his campaign website:

     A motion to suppress is filed when a defendant seeks a
     judge to order that evidence obtained by law enforcement
     be found inadmissible. Granting a motion to suppress
     requires the court to find that law enforcement violated
     the rights of the defendant. Generally, law enforcement
     officers do an excellent job following the law and
     respecting the rights of the defendant. The majority of all
     motions to suppress are denied.

     Robert Landt has presided over 23 contested hearings
     involving motions to suppress. In 14 of the 23 hearings
     where he has ruled, he found that law enforcement
     officers have violated the rights of the defendant,
     excluding the State from using critical evidence against
     the defendant. These are the same officers that appear in
     every other court in Marion County.

     According to the report, Respondent asserted in his campaign

website that Judge Landt had the “Fewest Sentences Appealed by

Defendants” and the “Most State Appeals.” The report noted the

following:

     [U]nder the heading “Most State Appeals,” respondent
     made the following statement before listing links to state


                                -7-
     appeals against Judge Landt: “From January 2013 to
     present, the State Attorney’s Office has appealed the
     decisions of Marion County Judges a total of 12 times.
     Robert Landt has been appealed by the State ten times.”

           . . . Under the heading “Fewest Sentences Appealed
     by Defendants,” Respondent made the following
     statement: “Defendant’s [sic] generally appeal a judgment
     and sentence because of the findings made by the court
     of the sanctions imposed. The harsher a judge sentences
     defendants, the more defendants will appeal.”

     Following these statements on his campaign website, under

the heading “Fewest Sentences Appealed by Defendants,”

Respondent presented a list comparing the lesser number of times

Judge Landt’s decisions were appealed by criminal defendants to

the greater number of times that defendants appealed the decisions

of other Marion County judges.

     Given these undisputed facts, the referee made the following

conclusions:

     Regarding respondent’s statements about Judge Landt’s
     rulings on motions to suppress, respondent improperly
     interjected personal bias, and in effect, offered a promise
     to the voting public that he would handle such matters
     differently than the current presiding judge.

          . . . Respondent’s statements about the number of
     appeals concerning Judge Landt were misleading. It was
     problematic to address this issue on a website with a
     post when there are so many other facets of appellate
     review. Such an assertive headline, without equally


                                 -8-
     establishing full context and analysis, communicates to
     the voting public that the incumbent has, and shows,
     disfavor to the state. And in a binary choice in a
     campaign, in effect, the message is “I won’t be such a
     person.”

           . . . The combination of the headline on
     respondent’s website landing page and the different
     sections taken in conjunction with the editorial,
     opinionated assertions made by respondent in his
     postings, misled the voting public and undermined public
     confidence in the judiciary.

           . . . The evidence presented was clear and
     convincing to establish that respondent expressly and
     intentionally implied that the incumbent judge favored
     criminals, disfavored law enforcement, disfavored the
     state attorney, and that he, as a candidate, would do
     differently.

          . . . While respondent did not fully accept
     responsibility for his conduct, respondent acknowledged
     how one could interpret and/or view the campaign
     messaging in less than and below the standards that he
     must be held to.

     Based on these findings, the referee correctly found that

Respondent violated Canon 7A(3)(a) of the Florida Code of Judicial

Conduct, which provides that a candidate for judicial office “shall be

faithful to the law and maintain professional competence in it, and

shall not be swayed by partisan interests, public clamor, or fear of

criticism”; Canon 7A(3)(b), which requires that a candidate for

judicial office “shall maintain the dignity appropriate to judicial


                                 -9-
office and act in a manner consistent with the impartiality,

integrity, and independence of the judiciary, and shall encourage

members of the candidate’s family to adhere to the same standards

of political conduct in support of the candidate as apply to the

candidate”; Canon 7A(3)(e)(i), which provides that a candidate for

judicial office “shall not . . . with respect to parties or classes of

parties, cases, controversies, or issues that are likely to come before

the court, make pledges, promises, or commitments that are

inconsistent with the impartial performance of the adjudicative

duties of the office”; and Canon 7A(3)(e)(ii), which provides that a

candidate for judicial office “shall not . . . knowingly misrepresent

the identity, qualifications, present position or other fact concerning

the candidate or an opponent.”

     In many respects, the implications made in Respondent’s

campaign website by his campaign committee are similar to the

offending misrepresentations made in In re Santino, 257 So. 3d 25

(Fla. 2018). Santino’s campaign committee for an open seat for

Palm Beach County Judge published an email addressed to

potential voters which listed her experience as a probation officer

and a victim services advocate for victims of rape, homicide, and


                                  - 10 -
domestic violence, while describing her opponent’s legal experience

as “limited to criminal defense—representing murderers, rapists,

child molesters and other criminals.” Id. at 27. Soon thereafter, a

local newspaper ran an article titled “PBC race gets ugly—some

say—in Donald Trump-like way.” Id. Rather than retracting or

apologizing for her campaign’s disparaging remarks, Santino told

the newspaper reporter, “I completely respect, and I’m proud of our

justice system, and while every person is entitled to a defense,

Mr. Lerman is not a public defender, and chooses to represent

individuals who commit heinous crimes.” Id. Thereafter, the tone

of the campaign deteriorated even further with Santino making

additional improper remarks. Ultimately, Santino was elected and

took office. Soon thereafter, she faced a Judicial Qualifications

Commission (JQC) inquiry which ultimately concluded with a

recommendation of removal from office—a recommendation that a

majority of this Court accepted and imposed.

     In considering the proper discipline in Santino, “we first

considered the effect that Santino’s actions had on the public’s

trust in the judiciary.” Id. at 33. We noted that “Florida has a

compelling interest in protecting the integrity of the judiciary and


                                - 11 -
maintaining the public’s confidence in an impartial judiciary.” Id.

(quoting Fla. Bar v. Williams-Yulee, 138 So. 3d 379, 385 (Fla. 2014),

aff’d, 575 U.S. 433 (2015)). We explained:

           Santino’s numerous statements during the
     campaign evidenced a bias against criminal defendants,
     toward whom she imputed guilt; against criminal defense
     attorneys, whom she implied had some character fault
     because they “choose” to represent criminal defendants;
     and in favor of victims, whom she boasted that she
     worked to protect during her legal career. Such
     statements are sufficient to create fear on the behalf of
     criminal defendants—who are entitled to a presumption
     of innocence under the basic tenets of our judicial
     system—that they would not receive a fair trial or
     hearing.

Santino, 257 So. 3d at 35-36.

     Here, likewise, the referee concluded that “[t]he evidence

presented was clear and convincing to establish that respondent

expressly and intentionally implied that the incumbent judge

favored criminals, disfavored law enforcement, disfavored the state

attorney, and that he, as a candidate, would do differently.” As

noted in Santino, “[t]his conduct is antithetical to the conduct

expected of judicial candidates.” Id. at 29 (quoting JQC’s notice of

formal charges).




                                - 12 -
     In Santino, we also addressed the concern of “allow[ing] one

guilty of such egregious conduct to retain the benefits of those

violations and remain in office.” Id. at 36 (quoting In re Alley, 699

So. 2d 1369, 1370 (Fla. 1997)). In pondering the appropriate

discipline, we considered Judge Santino’s post-election remarks

concerning her view of the seriousness of her violations and the

discipline she anticipated would be imposed. We noted the

following exchange at a social gathering:

           Santino defeated Lerman in the general election and
     was sworn in as a Palm Beach County Court Judge on
     January 3, 2017. She was subsequently asked at a
     social gathering whether misconduct charges could
     possibly lead to her removal. According to the individual
     who asked the question, Santino responded to the
     following effect: “No. I think it . . . won’t rise to that. It
     will be probably a fine. It’s not a big deal.”

Santino, 257 So. 3d at 32.

     Given that expectation, the Investigative Panel of the JQC

contrasted Santino’s remorseful and apologetic response to the

JQC’s Notice of Investigation, and again in her sworn testimony

before the Investigative Panel, with the following allegation:

     [I]t is difficult to escape the conclusion that you and your
     campaign consultants employed a “win-at-all-costs,” and
     pay the fine later strategy. This conduct is antithetical to
     the conduct expected of judicial candidates.


                                 - 13 -
Id. at 29 (quoting notice of formal charges). This Court

emphatically rejected such campaign tactics and expressed the

following sentiments:

     We refuse to endorse a “win-at-all-costs-and-pay-the-
     fine-later” strategy, especially in light of our past
     warnings and stated intolerance for the kinds of
     campaign violations at issue here. By her own
     admission, had we imposed a fine as a sanction, it would
     confirm that Santino’s violations were “not a big deal.”
     Moreover, if this Court imposed a suspension, it would
     send a message to all attorneys campaigning for judicial
     office that they may commit egregious violations of Canon
     7 during their campaigns and if they win, a suspension
     or a fine or both will be the only result. They will be
     allowed to reap the benefit of their misconduct by
     continuing to serve the citizens of this state. This we
     cannot condone.

Id. at 36.

     Here, unlike Santino where the candidates ran for an open

judicial seat, Respondent ran against a sitting judge. As noted

earlier, Respondent’s campaign employed similar “win-at-all-costs-

and-pay-the-fine-later” tactics to those employed in Santino.

Respondent expressly and intentionally implied that his opponent

favored criminals, disfavored law enforcement, disfavored the state

attorney, and that he would do differently.




                               - 14 -
     Despite Respondent’s egregious conduct and serious violations

of numerous Rules Regulating the Florida Bar and several sections

of Canon 7 of the Florida Code of Judicial Conduct, the majority

accepts the referee’s recommendation and imposes a mere

reprimand as a sanction. In doing so, the majority offers the

following warning:

           However, we write to place future candidates for
     judicial office on notice that this Court takes
     misrepresentations that cast a sitting judge in a false
     light seriously because of their potential to undermine
     confidence in the rule of law. With respect to candidates
     who have won judicial elections using similar
     misrepresentations, and related campaign-related
     misconduct, we have removed the newly elected judge
     from office. See, e.g., In re Santino, 257 So. 3d 25 (Fla.
     2018); In re Renke, 933 So. 2d 482 (Fla. 2006); In re
     McMillan, 797 So. 2d 560 (Fla. 2001).

Majority op. at 4.

     Unfortunately, in situations such as in Santino where the

candidate who utilizes the “win-at-all-costs-and-pay-the-fine-later”

tactics actually wins the election, a lengthy suspension, even

without pay, may be viewed as worth the prize of a guaranteed

commission for a six-year term in office. See, e.g., In re McMillan,

797 So. 2d 560, 573 (Fla. 2001) (noting the risk of sending the

“wrong message to future candidates; that is, the end justifies the


                                - 15 -
means and, thus, all is fair so long as the candidate wins”). After

all, once the suspension period ends, the judge will still have the

remainder of the term in office to enjoy and can seek reelection

thereafter. Thus, given the magnitude of the prize to be won, the

majority’s warning may not, unfortunately, serve as much of a

deterrent.

     Here, because Respondent did not take office, the question of

removal or suspension from office is not an issue. The only

question is the appropriate Bar discipline to be imposed. Given the

similarities of Respondent’s actions to those in Santino, his Bar

discipline should be a suspension from the practice of law for at

least sixty days, in addition to a public reprimand to be

administered by The Florida Bar. While, as noted above, a

suspension may not deter such behavior in some cases in the

future, it will, however, serve as a stronger message that this Court

will not tolerate the “end justifies the means” approach utilized by

Respondent in this case.

     I respectfully dissent.

Original Proceeding – The Florida Bar




                                - 16 -
Joshua E. Doyle, Executive Director, Patricia Ann Toro Savitz, Staff
Counsel, Tallahassee, Florida, and Laura N. Gryb, Bar Counsel, The
Florida Bar, Orlando, Florida,

     for Complainant

Scott Kevork Tozian of Smith, Tozian, Daniel & Davis, P.A., Tampa,
Florida,

     for Respondent




                               - 17 -